


110 HR 3003 IH: To amend the Internal Revenue Code of 1986 to provide tax

U.S. House of Representatives
2007-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3003
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2007
			Mr. Rangel introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Small Business, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide tax
		  incentives to encourage diversity of ownership of telecommunications
		  businesses, and for other purposes.
	
	
		1.Nonrecognition of gain on
			 qualified sales of telecommunications businesses
			(a)In
			 generalSubchapter O of chapter 1 of the Internal Revenue Code of
			 1986 (relating to gain or loss on disposition of property) is amended by
			 inserting after part IV the following new part:
				
					VCERTAIN SALES OF
				TELECOMMUNICATIONS BUSINESSES
						
							Sec. 1071. Nonrecognition of gain on
				  certain sales of telecommunications businesses.
						
						1071.Nonrecognition
				of gain on certain sales of telecommunications businesses
							(a)In
				generalIn the case of any qualified telecommunications sale, at
				the election of the taxpayer, such sale shall be treated as an involuntary
				conversion of property within the meaning of section 1033.
							(b)Limitation on
				amount of gain on which tax may be deferredThe amount of gain on
				any qualified telecommunications sale which is not recognized by reason of this
				section shall not exceed $50,000,000.
							(c)Qualified
				telecommunications saleFor purposes of this section, the term
				qualified telecommunications sale means any sale to a qualified
				business of—
								(1)the assets of a
				telecommunications business, or
								(2)stock in a
				corporation if, immediately after such sale—
									(A)the qualified
				business controls (within the meaning of section 368(c)) such corporation,
				and
									(B)substantially all
				of the assets of such corporation are assets of 1 or more telecommunications
				businesses.
									(d)Qualified
				businessFor purposes of this section—
								(1)In
				generalThe term qualified business means—
									(A)in the case of a
				telecommunications sale which includes the sale of any interest in a broadcast
				station (as defined in section 3(5) of the Communications Act of 1934), any person
				if—
										(i)such person owns,
				directly or indirectly, a qualified interest in 10 or fewer broadcast stations
				(as so defined), and
										(ii)the fair market
				value of the aggregate interests of such person in broadcast stations (as so
				defined) is equal to or greater than 50 percent of the net assets of such
				entity, and
										(B)in the case of any
				other telecommunications sale—
										(i)any individual,
				and
										(ii)any partnership
				or corporation if—
											(I)the net assets of
				such entity do not exceed $30,000,000, and
											(II)the average
				after-tax income of such entity for the preceding 2 taxable years does not
				exceed $10,000,000.
											(2)Qualified
				interest in broadcast stationsAn interest in a broadcast station
				shall be treated as qualified if such interest represents 50 percent or more of
				the total assets of the station.
								(3)Each business
				limited to 3 purchasesA person shall not be a qualified business
				with respect to a qualified telecommunications sale if such person (or any
				predecessor) was the purchaser in more than 2 prior qualified
				telecommunications sales for which an election under this section was made by
				the seller.
								(4)Special rules
				for qualified business determinationFor purposes of paragraph
				(1)—
									(A)Net
				assetsThe term net assets means the excess of the
				aggregate gross assets (as defined in section 1202(d)(2)) of the entity over
				the indebtedness of such entity.
									(B)After-tax
				incomeThe term after-tax income means taxable
				income reduced by the net income tax for the taxable year. For purposes of the
				preceding sentence, the term net income tax means the tax imposed
				by this chapter reduced by the sum of the credits allowable under part IV of
				subchapter A of this chapter. Rules similar to the rules of subparagraphs (A),
				(B), and (D) of section 448(c)(3) shall apply in determining average after-tax
				income.
									(5)Aggregation
				rulesFor purposes of this subsection, all persons treated as a
				single employer under subsection (a) or (b) of section 52 or subsection (m) or
				(o) of section 414 shall be treated as one person.
								(e)Telecommunications
				businessThe term telecommunications business means
				any business providing communication services by wire, cable, radio, satellite,
				or other technology if the providing of such services is governed by the
				Communications Act of 1934 or the
				Telecommunications Act of 1996.
							(f)Special
				rules
								(1)In
				generalIn applying section 1033 for purposes of subsection (a)
				of this section, stock of a corporation operating a telecommunications
				business, whether or not representing control of such corporation, shall be
				treated as property similar or related in service or use to the property sold
				in the qualified telecommunications sale.
								(2)Election to
				reduce basis rather than recognize remainder of gainIf—
									(A)a taxpayer elects
				the treatment under subsection (a) with respect to any qualified
				telecommunications sale, and
									(B)an amount of gain
				would (but for this paragraph) be recognized on such sale other than by reason
				of subsection (b),
									then the
				amount of such gain shall not be recognized to the extent that the taxpayer
				elects to reduce the basis of depreciable property (as defined in section
				1017(b)(3)) held by the taxpayer immediately after the sale or acquired in the
				same taxable year. The manner and amount of such reduction shall be determined
				under regulations prescribed by the Secretary.(3)BasisFor
				basis of property acquired on a sale or exchange treated as an involuntary
				conversion under subsection (a), see section 1033(b).
								(g)Recapture of tax
				benefit if telecommunications business resold within 5 years, etc
								(1)In
				generalIf, within 5 years after the date of any qualified
				telecommunications sale, there is a recapture event with respect to the
				property involved in such sale, then the purchaser’s tax imposed by this
				chapter for the taxable year in which such event occurs shall be increased by
				20 percent of the lesser of the consideration furnished by the purchaser in
				such sale or the dollar limitation of subsection (b).
								(2)Exception for
				reinvested amountsParagraph (1) shall not apply to any recapture
				event which is a sale if—
									(A)the sale is a
				qualified telecommunications sale, or
									(B)during the 60-day
				period beginning on the date of such sale, the taxpayer is the purchaser in
				another qualified telecommunications sale in which the consideration furnished
				by the taxpayer is not less than the amount realized on the recapture event
				sale.
									(3)Recapture
				eventFor purposes of this subsection, the term recapture
				event means, with respect to any qualified telecommunications
				sale—
									(A)any sale or other
				disposition of the assets or stock referred to in subsection (c) which were
				acquired by the taxpayer in such sale, and
									(B)in the case of a
				qualified telecommunications sale described in subsection (c)(2)—
										(i)any sale or other
				disposition of a telecommunications business by the corporation referred to in
				such subsection, or
										(ii)any other
				transaction which results in the qualified business not having control (as
				defined in subsection (c)(2)(A)) of such corporation.
										Such term
				shall not include any sale or other disposition resulting from the default, or
				imminent default, of any indebtedness of the
				taxpayer..
			(b)Clerical
			 amendmentThe table of parts for subchapter O of chapter 1 of
			 such Code is amended by inserting after the item relating to part IV the
			 following new item:
				
					
						Part V. Certain Sales of Telecommunications
				Businesses.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to sales in
			 taxable years beginning after the date of the enactment of this Act.
			2.Loan guarantee
			 program to encourage diversity of ownership of telecommunications
			 businesses
			(a)In
			 generalThe Administrator of the Small Business Administration
			 may guarantee any loan made to a qualified business for the purchase of assets
			 or stock described in section 1071(c) of the Internal Revenue Code of 1986
			 (relating to qualified telecommunications sale).
			(b)Limitations
				(1)SecurityThe
			 Administrator shall not guarantee any loan under subsection (a) unless the
			 guaranteed portion of such loan is secured by a first lien position or first
			 mortgage on the stock or assets financed by the loan.
				(2)Guarantee
			 percentageThe amount of any loan guaranteed by the Administrator
			 under subsection (a) shall not exceed 95 percent of the balance of the
			 financing outstanding at the time of disbursement of the loan.
				(3)FeesWith
			 respect to each loan guaranteed under subsection (a) (other than a loan that is
			 repayable in 1 year or less), the Administrator may collect a guarantee fee,
			 which shall be payable by the participating lender, and may be charged to the
			 borrower.
				(4)Forfeiture of
			 FCC licenseThe Administrator shall not guarantee any loan under
			 subsection (a) unless such loan provides that any license issued by the Federal
			 Communications Commission to the borrower shall be returned and forfeited by
			 the borrower to the Federal Communications Commission immediately upon a
			 finding by the Administrator that such borrower is in default under such
			 loan.
				(c)General
			 authorityFor purposes of carrying out this section, the
			 Administrator may—
				(1)enter into
			 contracts with private and Federal entities for professional and other
			 services;
				(2)enter into
			 memorandums of understanding with other Federal agencies; and
				(3)issue regulations,
			 including regulations regarding—
					(A)notice of and
			 opportunity to cure a default;
					(B)procedures related
			 to foreclosure; and
					(C)such other matters
			 as the Administrator considers appropriate.
					(d)DefinitionsFor
			 purposes of this section:
				(1)AdministratorThe
			 term Administrator means the Administrator of the Small Business
			 Administration.
				(2)Qualified
			 businessThe term qualified business has the meaning
			 given such term in section 1071(d) of the Internal Revenue Code of 1986.
				(e)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out the purposes of this section.
			
